DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered.

Claims Status
Claims 21-26 have been added. 
Claims 1-26 remain pending and stand rejected. 

Response to Arguments
	Applicant’s arguments filed 3/18/2021 with respect to the rejection under 35 USC 101 have been fully considered but are not persuasive. Applicant’s arguments center on the amended terminology of a “permanent improvement real property”, with Applicant arguing that the claims under Alice (step 1) now “recite in part a recognized statutory class”. Notably, claims can be drawn to a statutory class while remaining “directed to” an abstract idea (under step 2A, prongs 1-2) without significantly more (under step 2B). This is precisely the case with the current claims, which are directed to an abstract idea without significantly more. 
broadly asserts that the claims recite a practical application of “i.e., permanent improvement real property” and further recite significantly more under step 2B. Applicant's arguments amount to nothing more than a general allegation that the claims define a patent-eligible invention without specifically pointing out how the language of the claims reflects eligibility, or otherwise overcomes the previous rejection. Merely reciting the abstract idea including “permanent improvement real property” adds little, if anything, for eligibility. 
The features of newly added claims 21-26 do not remedy this deficiency as they merely recite further detail as to the  performance of the abstract idea (e.g., by reciting data monitoring, highlighting and excluding using statistical norms). They do not set forth further additional elements, and do not integrate the abstract idea into a practical application or otherwise provide significantly more. 
The Examiner therefore emphasizes the previous finding that the claims are not eligible. The rejection has been updated below in view of the amended claims. 

Applicant’s arguments made with respect to the rejections under 35 USC 103 have been fully considered. The arguments are persuasive in part, as explained further below. 
First referring to claim 14, claim 14 recites a computer readable medium paralleling the methodologies of claims 1 and 7. Notably, each of claims 1, 7, and 14 recite a similar limitation involving the exchanging the third property information with the second user. That is, claim 14 specifically recites exchanging the third property information with the second user although not approved by the first user for exchange, because (i.e., in response to) the electronic information exchange agent determines that the third property information is similar to the first property information. This feature of claim 14 is not taught by either Johnston or 892U. More specifically, neither Johnston nor 892U discloses the exchange of third information entered by a first user (the first user having also entered the first information) without some form of approval. Johnston may exchange first, second, third, etc. information, but does similar to the first property information, and responsively exchanging the third information. 
While claims 1 and 7 recite a parallel feature, both claims 1 and 7 are method claims and recite the limitation only as a contingent limitation. This does not patentably distinguish the claimed invention from the prior art because the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See MPEP 2111.04 (II)). Should Applicant amend to positively recite these features (e.g., by replacing the “if” with “in response to”, then Applicant’s arguments would also be considered persuasive regarding claims 1 and 7, and claims 1 and 7 would be allowable for similar reasons as discussed with respect to claim 14. 
Without the positive recitation of this limitation, claims 1 and 7 remain rejected over the prior art despite other amendments. This is because the users of the system are enabled to create multiple property files and input/store data for those properties. As such, the technique used by the first user above is also applicable to third property information, fourth property information, etc. Moreover, because permissions are in place to control the sharing of information, this is an effective approval (see rejection below). As such, the remaining claims stand rejected as set forth below. 





Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, claim 1 has been amended to use the phrase “permanent improvement real property” throughout the claims. The specification does not utilize this terminology in relation to “real property”, nor does the specification set forth or describe real property in any such way that one of ordinary skill would have understood the aspect of a “permanent improvement” real property to form part of the disclosure at the time of filing.  This subject matter therefore represents new matter that was not supported by the application as originally filed. 
	


Claims 2-6 and 23-24 depend from claim 1 and therefor inherit the deficiencies of claim 1. Claims 2-6 and 23-24 are hereby rejected along with claim 1. 

	Regarding claims 7-13 and 25-26, as well as claims 14-22, these claims recite substantially similar limitations and scope as recited in claims 1-6 and 23-24 such that similar analysis would be readily apparent. As such, these claims are rejected under at least similar rationale as discussed above. 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, claim 1 has been amended to use the phrase “permanent improvement real property” throughout the claims. The specification does not utilize this terminology in relation to “real property”, nor does the specification set forth the terminology with any accompanying definition. Moreover, the terminology does not appear in the specification at all. 

For examination purposes, the terminology will be intercepted as sinuous with “real property”

	Further regarding claim 1, claim 1 recites the limitation “providing a plurality of permanent improvement real properties”. While the term “providing” is used in reference to a database, electronic information agent, etc., each of these features providing is used in reference to something that is electronically accessible. In referencing “providing…real property”, however, the scope becomes unclear.  This is because it is unclear how the real property is to provided, and what is meant by “providing” real property. Is the real property physically provided? Is the limitation conveying that information on the real property is provided (e.g., to the database on the first computing system)?
	As such, the scope of claim 1 is unclear because it is unclear what actions may or may not comprise “providing…real property”. 

	Claims 2-6 and 23-24 depend from claim 1 and therefor inherit the deficiencies of claim 1. Claims 2-6 and 23-24 are hereby rejected along with claim 1. 

	Regarding claims 7-13 and 25-26, as well as claims 14-22, these claims recite substantially similar limitations and scope as recited in claims 1-6 and 23-24 such that similar analysis would be readily apparent. As such, these claims are rejected under at least similar rationale as discussed above. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Regarding claims 1-26, under Step 2A claims 1-26 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites a method to facilitate exchange of information, comprising:	
providing a plurality of permanent improvement real properties;
providing an information exchange agent;
providing first property information for a first permanent improvement real property of the plurality of permanent improvement real properties from a first user, wherein the first property information includes first confidential property information of the first user; 
providing second property information for a second permanent improvement real property of the plurality of permanent improvement real properties from a second user to the electronic information exchange agent, wherein the second property information includes second confidential property information of the second user, and the first user and second user are competitors; 
providing third property information for a third permanent improvement real property of the plurality of permanent improvement real properties from the first user on the second computing system to the electronic information exchange agent;
exchanging of the first property information with the first confidential property information and the second property information with the second confidential property information between the first user and second user as approved by the first user and second user respectively for exchange; and, 
exchanging the third property information with the second user, absent approval by the first user for exchange, if the information exchange agent determines that the third property information is similar to the first property information.

	These limitations recite organizing human activity, such as by performing commercial or legal interactions and/or managing interactions between people (see: MPEP 2106.04(a)(2)(II); October 2019 Update, p. 6). This is because the limitations above recite a series of steps by an intermediary agent may facilitate the exchange of property information between multiple users (e.g., a first, second, and third user). This represents the performance of business relations (e.g., where the business relation is between the parties that provide property information that is later exchanged through the agent). Secondarily, the exchange of information as claimed represents a marketing or sales activity (such as by facilitating the exchange of information for sales or marketing purposes) undertaken by the first and second user, and thus further represents a commercial interaction (see also: Specification: 0009-0010).  Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas. 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including where the method takes place over an electronic network, providing a database on a first computing system including a data structure to organize records for the exchange of information, the data structure comprising a plurality of records with each record involving an information exchange transaction and including an administrative field, property inventory field, property description field, features field, amenities field, pricing field, incentives field, leasing terms field, traffic field, leases field, and occupancy field, providing an electronic information exchange agent on the first computing system, a second computing system, a third computing system, and providing information from the second and third computing systems for storage in the data structure on the first computing system. 
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a computer as a tool to perform an abstract idea). That is, the breadth with which the computing components (e.g., first/second/third computing systems, the data structure, the exchange agent) is such that these elements represent little more than a tool to automate the abstract process of information exchange. There is no specificity on how the agent operates to take in information and store information, with the storage of received information representing only an intended use to be performed by the exchange agent.  
Secondly, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). This is most pertinent where the claims define the field of user or environment as an electronic network, or the agent to the an electronic exchange agent.   
Lastly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a particular field of use or technological environment. 
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(II)), including at least:
receiving or transmitting data over a network,
storing or retrieving information in memory
electronic recordkeeping

In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 

Regarding dependent claims 2-6 and 23-24, dependent claims 2-6 and 23-24 recite more complexities descriptive of the abstract idea itself, such as by refining the type of information, defining the parties, etc. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves, and merely result in a more complex abstraction. As such, claims 2-6 and 23-24 are understood to recite at least a similar abstract idea as recited in claim 1. 
Under prong 2 of step 2A, the additional elements of dependent claims 2-6 and 23-24 also do not integrate the abstract idea into a practical application, considered both individually or as a whole. This is again because the additional elements of claims 2-6 and 23-24 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a computer as a tool to perform an abstract idea). Claims 2-6 and 23-24 notably rely upon similar elements as recited in claim 1, without setting forth further additional elements. Additionally, claims 2-6 and 23-24  do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). 
Lastly, under step 2B, claims 2-6 and 23-24 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually. 
In view of the above, claims 6-12 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

Regarding claims 7-13 and 25-26, as well as claims 14-22, these claims recite at least substantially similar concepts and elements as recited in claims 1-6 and 23-24 such that similar analysis of the claims would be apparent. As such, claims 7-13 and 25-26, and claims 14-22 are rejected under at east similar rationale. 




Examiner Comment: Interpretation of References 
The citations provided below are only exemplary and are not meant to be exhaustive. The Examiner reserves the right to provide further citation to support the original position without change to the original interpretation of the reference. Where a quotation of a cited paragraph has been provided, the Examiner has only provided the quotation to provide a clearer context and does not limit the citation to only the emphasized quotation. Applicant should review the entirety of the citation and document. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston (US 20130304655) in view of PTO form 892-U (herein 892U). 

Regarding claim 1, Johnston discloses a method of controlling communication over an electronic network to facilitate an exchange of information related to permanent improvement real property, comprising: 
providing a plurality of permanent improvement real properties (see: 0063, 0077, 0085 (one or more property files)); 
Note: the information in the property files/library is established in order that at least portions may be viewed and shared (i.e., the properties are provided). Workgroups can access a set of property files (i.e., a plurality). 
providing a database on a first computing system including a data structure to organize records for the exchange of information related to the plurality of permanent improvement real properties (see: 0063, 0072, 0113, Fig. 7, Fig. 11), the data structure comprising a plurality of records with each record involving an information exchange transaction and including administrative field (e.g., cash flow, notes), property description field (e.g., name/suite, floorplan), features field (e.g., square footage, floor), amenities field (e.g., tenant improvements, space type, landlord work), pricing (e.g., incentives (e.g., discount rate), leasing terms field (e.g., rent, start date), traffic field (e.g., prior lease summary), leases field (e.g., versions, lease comps,  prior lease summary), and occupancy field (e.g., new, renewal, start/end date) (see: Fig. 1, Fig. 7, Fig. 10 #1010, Fig. 11-12 #1236, Fig. 16-17, Fig. 28, 0128; see also: 0137, 0225).
Note: the information in the property files/library is established in order that at least portions of that information might be shared, and thus involve an information exchange transaction. 
providing an electronic information exchange agent on the first computing system (see: Fig. 3 #36, 0080-0083); 
providing first property information for a first permanent improvement real property of the plurality of permanent improvement real properties from a first user on a second computing system to the electronic information exchange agent for storage in the data structure on the first computing system (see: Fig. 6 #602, 0092 (users [plural] are allowed to create property files), Fig. 7-9, Fig. 11), wherein the first property information includes first confidential property information of the first user (0091 (certain aspects…only available to the property administrator (creator), Fig. 29 #2904, 0234 (a user control 2904 that, when selected, will seek additional approval on a deal-by-deal basis before sharing data)); 
providing second property information for a second permanent improvement real property of the plurality of permanent improvement real properties from a second user on a third computing system to the electronic information exchange agent for storage in the data structure on the first computing system (see: Fig. 6 #602, 0092 (users [plural] are allowed to create property files), Fig. 7-9, Fig. 11), wherein the second property information includes second confidential property information of the second user (see: 0091 (certain aspects…only available to the administrator (creator), 0234 (a user control 2904 that, when selected, will seek additional approval on a deal-by-deal basis before sharing data)); 
Note: multiple users (first user, second user, and so on) create property files in the system of Johnston. That is, a first user (first property administrator) may create a first property file, and a second user (second property administrator) may create a second property file. For each property file. Some of the property file data is freely accessible, with at least some data requiring approval for sharing and access (i.e., confidential). 
providing third property information for a third permanent improvement real property of the plurality of permanent improvement real properties from the first user on the second computing system to the electronic information exchange agent for storage in the data structure on the first computing system (see: 0077 (properties in their company), 0078 (enter and store data for multiple properties), Fig. 6 #602, 0092 (users are allowed to create property files), Fig. 7-9, Fig. 11);
Note: the users of the system are enabled to create multiple property files and input/store data for those properties. As such, the technique used by the first user above is also applicable to third property information, fourth property information, etc. 

exchanging of the first property information with the first confidential property information and the second property information with the second confidential property information between the first user and second user as approved by the first user and the second user respectively for exchange through the electronic information exchange agent (see: Fig. 5, Fig. 6 #608, 0077 (users within a workgroup are able to access each other’s property files; different permissions may be established), 0086, 0088, 0090, Fig. 29, 0234-0235).
Note: because permissions are established for access/sharing, this amounts to an approval. 

Examiner comment: The limitation exchanging the third property information with the second user, absent approval by the first user for exchange, if the electronic information exchange agent determines that the third property information is similar to the first property information does not patentably distinguish the claimed invention from the prior art. This is because this limitation is a contingent limitation that is only optionally performed under certain scenarios. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See MPEP 2111.04 (II)). 

Though disclosing all of the above, Johnston does not disclose the first user and the second user are competitors. 
To this accord, 892U discusses friendship amongst competitors, such as competing hotels, including information exchange amongst the competitors (see: annotated, emphasizing p. 394). Thus, 892 discloses where it was known for competitors to share information. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Johnston to have enabled sharing information amongst competing users as disclosed in 892U because information collected by competitors is most useful because competitors service similar customers, thereby improving the depth and quality of information shared (see: 892U: p. 394 annotated). 

2. The method of claim 1, further including entering the first property information with a template (see: Johnston: Fig. 1, Fig. 7, Fig. 11-12, Fig. 16-17).

3. The method of claim 1, wherein the first user requests an exchange of information with the second user, wherein the first user receives the second property information with the second confidential information and the second user receives the first property information with the first confidential property information (Johnston: Fig. 5, 0077 (users within a workgroup are able to access each other’s property files), 0086, 0088, 0090, Fig. 29, 0234-0235).  

4. The method of claim 1, wherein the first property information is comparable to the second property information (see: Johnston: Fig. 6 #602, 0092 (users [plural] are allowed to create property files), Fig. 7-9, Fig. 11). 
Note: multiple users provide similar (comparable) information. 

5. The method of claim 1, further including generating a report from the first property information or second property information (see: Johnston: 0064, Fig. 32A-B, 0071, 0244).

6. The method of claim 1, further including automatically exchanging of the first property information and the second property information between the first user and second user (see: Johnston: Fig. 1, Fig. 7, Fig. 11-12, Fig. 16-17).
Note: even presuming the sharing of information as provided in Johnston does not constitute the broadly recited automatically, broadly providing an automatic means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (see MPEP 2144.04(III)).

Regarding claims 7-13, these claims recite substantially similar limitations and scope as recited in claims 1-6 such that similar analysis would be readily apparent. As such, these claims are rejected under at least similar rationale as discussed above. 

Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of PTO form 892-U as applied to claims 1 and 7 above, and further in view of Sorbi (US 20160257437 A1). 

Regarding claim 24 and parallel claim 26, Johnston and 892U disclose all of the above including comparative reporting and analysis (see: Johnston: 0140) as well as monitoring the first property information and the second property information (see: Johnston: 0025, 0161 (real time updates), 0175 (tracking financial and other metrics). The combination, however, does not disclose highlight reporting of data from the first property information or the second property information outside statistical norms. This statistical technique was well-known in the art before the effective filing date of the invention, and would have been obvious to one of ordinary skill. 
For example, Sorbi discloses a method that acquires and stores data for reporting purposes  while highlighting acquired data that falls outside a statistical range (see: 0086).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Johnston and 892U to have utilized the known technique as taught in Altman in since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable – namely, performing comparative analysis and reporting in a manner that previous . 

Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of PTO form 892-U as applied to claims 1 and 7 above, and further in view of Altman (US 20030120526). 

Regarding claim 24 and parallel claim 26, Johnston and 892U disclose all of the above including comparative reporting, analysis, and forecasting, and real time updates of imported data (see: Johnston: 0025, 0140, 0161) but does not disclose excluding from reporting data from the first property information or the second property information outside statistical norms. This statistical technique was well-known in the art before the effective filing date of the invention, and would have been obvious to one of ordinary skill. 
For example, Altman discloses an analysis and reporting system which compiles data and excludes from reporting data from the first property information or the second property information outside statistical norms, such as by creating reports which feature information regarding expenses outside of statistical norms (see: 0014, 0129). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Johnston and 892U to have utilized the known technique as taught in Altman in since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination 

Allowable Subject Matter
	Though rejected on other grounds (e.g., 35 USC 101), claims 14-22 are hereby indicated as allowable over the prior art. Claim 14 specifically recites exchanging the third property information with the second user although not approved by the first user for exchange, because (i.e., in response to) the electronic information exchange agent determines that the third property information is similar to the first property information. This feature of claim 14 is not taught by either Johnston or 892U. More specifically, neither Johnston nor 892U discloses the exchange of third information entered by a first user (the first user having also entered the first information) without some form of approval. Johnston may exchange first, second, third, etc. information, but does so based on permissions (i.e., an approval). Even presuming no permission was required, claim 14 further recites the active determination of the third information as similar to the first property information, and responsively exchanging the third information. As a whole, claim 14 requires the determination that the third information and first information are similar, and in response to this determination, exchanges the third information with the second user although no approval for sharing this information has been provided. This combination of features is neither taught nor rendered obvious over the prior art. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443.  The examiner can normally be reached on Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625



/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619